Citation Nr: 0118132	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1999, for the award of special monthly pension based on the 
need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, and from July 1974 to May 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted entitlement to special monthly 
pension (SMP) based on the need for aid and attendance of 
another person, and assigned an effective date of August 24, 
1999, for the award of that benefit.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  VA outpatient treatment notes from April 1999 are the 
earliest evidence of the veteran's need for regular aid and 
attendance.

3.  The RO received the veteran's claim for SMP based on the 
need for aid and attendance on July 21, 1999.


CONCLUSION OF LAW

The criteria for an award of an effective date in April 1999, 
for SMP based on the need for aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 3.401 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for the 
award of SMP based on the need for aid and attendance of 
another person.  VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) 
(to be codified at 38 U.S.C. § 5103A).  The evidence 
submitted with regard to the veteran's claim includes medical 
records and other evidence regarding the manifestations of 
the veteran's disabilities in recent years.  The Board finds 
that the gathered evidence is sufficient to substantiate the 
veteran's claim, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of the 
claim.

On September 17, 1997, the veteran filed a claim for non-
service-connected pension.  The RO denied that claim in a 
December 1997 rating decision.  The veteran appealed the 
December 1997 decision.  In July 1999, the veteran requested 
to amend his claim to include a claim for special monthly 
pension.  In a September 1999 rating decision, the RO granted 
non-service-connected pension, effective September 17, 1997.  
In a separate rating decision, issued later in September 
1999, the RO denied entitlement to SMP aid and attendance 
benefits.  Thereafter, the RO received a statement from a VA 
physician dated in August 1999, that the veteran was in need 
of regular aid and attendance.  In an October 1999 rating 
decision, the RO granted SMP aid and attendance benefits, 
effective August 24, 1999, the date of the VA physician's 
statement.  

In a substantive appeal filed in December 1999, the veteran's 
representative wrote that, although the veteran's claim was 
filed in August 1999, that claim is essentially an increased 
rating claim, such that an earlier effective date is 
permitted under 38 C.F.R. § 3.400.  Because the veteran's 
disabilities had become considerably worse since April 1999, 
the representative asserted that April 1999 would be a more 
appropriate effective date.

VA regulations provide for the assignment of an effective 
date for an award of aid and attendance benefits, as follows:

Except as provided in § 3.400(o)(2), the 
date of receipt of claim or date 
entitlement arose, whichever is later. 
However, when an award of pension or 
compensation based on an original or 
reopened claim is effective for a period 
prior to the date of receipt of the 
claim, any additional pension or 
compensation payable by reason of need 
for aid and attendance or housebound 
status shall also be awarded for any part 
of the award's retroactive period for 
which entitlement to the additional 
benefit is established.

38 C.F.R. § 3.401(a)(1) (2000).

The regulations at 38 C.F.R. § 3.400(o)(2) provide that an 
effective date may be assigned from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of the claim.  

In this case, the veteran's claim for aid and attendance 
benefits was initiated in correspondence received on July 21, 
1999.  The date when the veteran's entitlement to aid and 
attendance benefits arose depends on the facts and 
circumstances of his disabilities.  By virtue of the 
exception set out in § 3.401(a)(1) to permit the application 
of § 3.400(o)(2), if the evidence were to show entitlement to 
aid and attendance at a any time up to one year prior to July 
21, 1999, the effective date for the award of aid and 
attendance benefits, would be from that earlier (pre-claim) 
time.   

A veteran who is entitled to pension is entitled to an 
increased rate of pension based on the need for regular aid 
and attendance, if the veteran is (1) a patient in a nursing 
home, or (2) helpless or blind, or so nearly helpless or 
blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991).  In 
determining the need for regular aid and attendance, 
consideration is accorded to the inability of the claimant to 
dress or undress himself, to keep himself ordinarily clean 
and presentable, to feed himself, or to attend to the wants 
of nature.  Consideration is also accorded to physical or 
mental incapacity which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  It is not required that 
all of the listed types of incapacity be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1999).

The veteran has been diagnosed with Huntington's chorea.  He 
has reported some involuntary twitching movements, difficulty 
with memory and concentration, and pain in his back, 
shoulders, and wrists.  VA social work service notes from 
1997 reported that the veteran had a history of part time and 
temporary employment.  In February 1999, it was noted that 
the veteran did not drive due to his disability, and that he 
depended on his spouse for transportation.  It was noted that 
the veteran had infrequent falls because of his chorea.  
Notes from April 1999 reflected that he continued to be at 
risk for falling.  It was reported that he needed some 
assistance with bathing and grooming.  He indicated that the 
only household task he did was some cooking.

In an August 1999 hearing at the RO, the veteran reported 
that he was impaired by problems with memory and 
concentration.  The veteran's spouse reported that she had to 
write checks and help the veteran obtain and remember to take 
his medications.  She reported that she did not believe that 
the veteran could stay by himself at home or leave the house 
on his own, particularly because he sometimes fell.  In a 
statement dated August 24, 1999, a VA physician wrote that 
the veteran was completely disabled by his progressive 
Huntington's disease, and that he needed attendance 
continuously at home.

Evidence from a number of sources in 1999 indicated that the 
veteran needed regular aid and attendance.  While the August 
1999 physician's notes stated the need explicitly, it is 
reasonable to find that outpatient treatment notes from as 
early as April 1999 reflected the veteran's need for regular 
aid and attendance.  The Board concludes that entitlement to 
aid and attendance benefits arose in April 1999.  The claim 
for aid and attendance benefits was stamped as received July 
21, 1999.  On these facts, applicable criteria provide that 
the appropriate effective date is the date when it was 
factually ascertainable the increase in disability arose, 
i.e., April 1999.  Therefore, the Board grants an effective 
date of April 1999, for the veteran's SMP for aid and 
attendance.


ORDER

Entitlement to an effective date in April 1999, for SMP based 
on the need for aid and attendance of another person is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

